Wheeler, J.
The only question presented by the record, which has not been disposed of in the case of the same plaintiffs against McOallister et al., (supra,) is whether the head-right certificate of John Soye, issued to his administrator in 1838, was assets in the hands of the administrator. We are of opinion that it was. The petition alleges that the ancestor of the plaintiffs was legally entitled to the land, for which, after his death, the certificate issued to his administrator, for the use and benefit of his heirs, the plaintiffs. The grant was in the right of the ancestor. It was made to the administrator as his legal representative. It was for the benefit of the heirs ; and descended to them in like manner as the other estate of their ancestor, which they inherited, subject to the fulfilment of his obligations, and the payment of his debts.
The present is plainly distinguishable from the cases of Roan v. Raymond, and Eastland v. Lester (15 Tex. R. 78 and 98.) There, the grant was a gratuity bestowed upon the grantee by the State ; not in consequence of any pre-existing legal right, but as a bounty voluntarily bestowed. And it was held that this *102gratuity did not become assets in the hands of the administrator. The present is a different case. Here the grant was in right of the ancestor as one entitled under the law. It •therefore does not come within the principle of those cases.
We are of opinion that there is no error in the judgment, and it is affirmed.
Judgment affirmed.